Name: 2004/770/EC: Council Decision of 26 July 2004 appointing a Danish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2006-06-07; 2004-11-17

 17.11.2004 EN Official Journal of the European Union L 341/25 COUNCIL DECISION of 26 July 2004 appointing a Danish alternate member of the Committee of the Regions (2004/770/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Danish Government, Whereas: (1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions (1). (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Hans TOFT, notified to the Council on 12 July 2004, HAS DECIDED AS FOLLOWS: Sole Article Ms Eva NEJSTGAARD, Borgmester  AllerÃ ¸d Kommune, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Hans TOFT for the remainder of his term of office, which runs until 25 January 2006. Done at Brussels, 26 July 2004. For the Council The President B. R. BOT (1) OJ L 24, 26.1.2002, p. 38.